Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 1 of 20

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
VU TO, § BLAZING HOG, INC.’S NOTICE
Plaintiff § OF REMOVAL
vs §
§ CIVIL ACTION NO.
BLAZING HOG, INC., §
Defendant § DISTRICT JUDGE:
NOTICE OF REMOVAL

 

Defendant Blazing Hog, Inc., (“Blazing Hog’) hereby files this Notice of Removal to the

United States District Court for the Southern Dist. of Texas, Houston Division under 28 U.S.C.

§1446 (b). Removal is proper because Plaintiff Vu To (“To”) seeks money damages in excess of
$75,000 and because To and Blazing Hog are citizens of different states.

INTRODUCTION

1. To initiated this lawsuit against Blazing Hog on August 10, 2020, in the District

Court of Harris County, Texas, where the lawsuit was assigned Cause No. 202047612. To

alleges that Blazing Hog approached him in 2019 and offered him ten percent (10% ) ownership

interest in the company in exchange for his expertise and efforts in building a certain type of

router and cloud platform. To contends that he provided the router specified and performed other

tasks assigned to him. Blazing Hog contends that To failed to provide functioning equipment and

failed to meet other requirements related to the proposed agreement to convey stock in Blazing

Hog to him. When Blazing Hog failed to meet certain of his demands, To filed suit against Blazing

Hog.
2. Blazing Hog was served with process in the suit on August 24, 2020. Blazing Hog

files this Notice of Removal within the 30 day time period required by 28 U.S.C. §1446 (b).

 

NOTICE OF REMOVAL - Page 1
Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 2 of 20

3. Removal is proper because there is complete diversity between the parties. 28
U.S.C. §1336(a). Darden v. Ford Consumer Finance Co. 200 F2d 753,755 (11 Cir. 2000).
Plaintiff is a citizen of Texas. Defendant is a citizen of South Dakota. Plaintiffs Original Petition
explicitly states in paragraph 1 that “Plaintiff seeks monetary relief of more than $100,000 but
less than $200,000.” Accordingly, the amount in controversy exceeds $75,000, excluding interest,
costs, and attorney’s fees. 28 U.S.C. §1336(a).

4. All pleadings, process, orders and other filings in the state court action are attached
to this Notice is required by 28 U.S.C. §1446 (b). As required by Local Rule 81, Blazing Hog
has attached only the following documents to this Notice of Removal:

e All executed process in the state court case;

e Pleadings asserting causes of action and all answers to such pleadings;

e The docket sheet;

e An index of matters being filed; and

e A list of all counsel of record, including addresses, telephone numbers and
parties represented.

5. Venue is proper in this district under 28 U.S.C. §1441 (a) because the state court
where the action has been pending is located in this district.

6. Blazing Hog will promptly file a copy of this notice of removal with the clerk of
the state court where the action has been pending.

7. This is a contract dispute between citizens of different states with an amount in
controversy in excess of $75,000. Blazing Hog has timely filed this Notice of Removal within the
30 day time period specified by statute. For these reasons, Blazing Hog asks this Court to remove

the action to federal court.

 

NOTICE OF REMOVAL - Page 2
Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 3 of 20

Respectfully submitted,

/s/ J. Richard Tubb

J. Richard Tubb

Attorney-in-Charge

Southern District Admission Pending
Previous Southern District Number 10058
State Bar No. 20260400

14841 Dallas Parkway, Suite 760

Dallas, Texas 75254

972-364-1162: Telephone
972-387-1593: Facsimile

Email: rick@crbpclaw.com

ATTORNEYS FOR DEFENDANT
BLAZING HOG, INC.

 

NOTICE OF REMOVAL

- Page 3
Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 4 of 20

INDEX OF MATTERS FILED
1. Plaintiff's Original Petition filed August 10, 2020;
2. Returned Citation served on Non-Resident August 24, 2020;
3. Original Answer of Defendant Blazing Hog, Inc. filed September 14, 2020;
4. State Court Docket Sheet;

5. List of Counsel.

 

NOTICE OF REMOVAL ~ Page 4
Certified Document Number: 91673632 - Page | of 5

Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 5 of 20

8/10/2020 4:41 PM

Marilyn Burgess - District Clerk Harris County
Envelope No. 45254305

2020-47612 / Court: 281 By: Wanda Chambers

Filed: 8/10/2020 4:41 PM

CAUSE NO.
VU TO, § IN THE DISTRICT COURT OF
Plaintiff, :
V. : HARRIS COUNTY, TEXAS
BLAZING HOG INC., :
Defendant. : ___ JUDICIAL DISTRICT

PLAINTIFF’S ORIGINAL PETITION

COMES NOW, Plaintiff Vu To (“Plaintiff”), who files this, his Original Petition,
against Blazing Hog Inc. (“Defendant”), and in support thereof would show the Court as
follows:

DISCOVERY CONTROL PLAN

1. Plaintiff intends to conduct discovery under Level 2 of Texas Rule of Civil
Procedure 190.3, in that Plaintiff seeks monetary relief of more than $100,000.00 but less
than $200,000.00.

THE PARTIES

2. The Plaintiff, Vu To, is an individual residing in the State of Texas. Plaintiff
has standing to file this lawsuit.

3. Defendant Blazing Hog Inc. is a South Dakota company headquartered in
Texas and can be served with citation and Plaintiff’s Original Petition at 25 1st Ave SW,
Suite A, Watertown, SD 57201; or through its counsel.

JURISDICTION AND VENUE
4. This Court has jurisdiction over this matter as the amount in controversy is

within this Court’s jurisdictional limits.

-|-
Certified Document Number: 91673632 - Page 2 of 5

Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 6 of 20

5. Venue is proper in Harris County, Texas because the events that form the
basis of this action occurred in Harris County, Texas and Defendant maintains its principal
office in this district.

FACTUAL BACKGROUND

6. Defendant is an internet service provider that, among other things, offers
home internet to customers in rural areas. In 2019, Defendant approached Plaintiff and
offered him ten percent (10%) of the company in exchange for his expertise and efforts in
building an LTE router and a cloud platform.

7. Plaintiff met with Defendant’s partners and, on April 14, 2019, agreed to
perform the work in exchange for a ten percent stake in the company.

8. Plaintiff was given the title of Vice President of Engineering. In meetings
with other employees in Dallas, Defendant’s COO, Mr. Bruce Hackfield, would refer to
Plaintiff as a partner when introducing him.

9. Plaintiff spent the next four months working on the projects he was tasked
with. Plaintiff worked on additional matters, including building a VOIP phone system. In
total, Plaintiff worked on several projects in different areas for Defendant, including device
cloud management architecture; hardware OEM sourcing for the router and radio module;
LTE router embedded software planning, LTE router development; device cloud
management; technical support; and technical consultation.

10. ‘Plaintiff estimates that he spent a total of 380 hours on these projects and
tasks for Defendant. The highly diverse skill set and technical expertise that Plaintiff
brought to the table in order to complete these projects would command in the range of
$180 - $260 per hour in compensation if Plaintiff were performing freelance work in this

field.
Certified Document Number: 91673632 - Page 3 of 5

Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 7 of 20

11. On July 11, 2019, Defendant terminated Plaintiff's employment with the
company without warning and without any compensation for his work.
12. Tothis day, Plaintiff has not been compensated in any form for his work.

CAUSES OF ACTION

BREACH OF CONTRACT

13. The foregoing paragraphs of this petition are incorporated herein as if set
forth verbatim.

14. Plaintiff and Defendant entered a valid and binding contract when Plaintiff
agreed to perform engineering work in exchange for a ten percent stake in Defendant’s
company.

15. | Defendant denies that conditions precedent to Plaintiff receiving his shares
have been met and/or that Plaintiff's shares properly vested.

16. Plaintiff has suffered and continues to suffer economic damages as a result
of this breach.

17. Due to the necessity of this suit, Plaintiff has also incurred attorney’s fees
and court costs. Plaintiff seeks recovery of reasonable attorney’s fees and court costs for
this litigation and, if necessary, appeal pursuant to TEX. CIV. PRAC. & REM. CODE § 37.009.

UNJUST ENRICHMENT

18. The foregoing paragraphs of this petition are incorporated herein as if set
forth verbatim.

19. In the alternative to Defendant breaching a valid agreement, Plaintiff has
performed services for Defendant for which he was not compensated. Even in the absence

of an agreement on the value of these services, these services have objective and inherent
Certified Document Number: 91673632 - Page 4 of 5

Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 8 of 20

value. Defendant did not compensate Plaintiff for services performed for the benefit of
Defendant. Therefore, Defendant has been unjustly enriched at the expense of Plaintiff.

20. __—~ Plaintiff has suffered and continues to suffer economic damages as a result
of this breach.

21. Due to the necessity of this suit, Plaintiff has also incurred attorney’s fees
and court costs. Plaintiff seeks recovery of reasonable attorney’s fees and court costs for
this litigation and, if necessary, appeal pursuant to TEX. CIV. PRAC. & REM. CODE § 37.009.

QUANTUM MERUIT

22. The foregoing paragraphs of this petition are incorporated herein as if set
forth verbatim.

23. Plaintiff provided valuable services to Defendant. Defendant accepted
those services. Under the circumstances, Defendant was reasonably notified that Plaintiff
expected payment for his services. Plaintiff did not receive payment for his services.
Thereore, Plaintiff can make a case for quantum meruit, which is an equitable remedy
requiring payment for benefits received based on an implied contract.

24. Due to the necessity of this suit, Plaintiff has also incurred attorney’s fees
and court costs. Plaintiff seeks recovery of reasonable attorney’s fees and court costs for
this litigation and, if necessary, appeal pursuant to TEX. CIV. PRAC. & REM. CODE § 37.009.

CONDITIONS PRECEDENT
25. — All conditions precedent to recovery by Plaintiff have occurred.
JURY DEMAND

26. Plaintiff requests a jury trial.
Certified Document Number: 91673632 - Page 5 of 5

Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 9 of 20

PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff seeks monetary relief of

more than $100,000.00 and less than $200,000.00, and all other relief to which Plaintiff is

entitled. Plaintiff respectfully requests that the Court issue citation for Defendant to appear

and answer, and that Plaintiff be awarded a judgment against Defendant for the following:

a.

b.

Actual and equitable damages;
Court Costs;
Reasonable attorney’s fees;

Pre-judgment and post-judgment interest on all sums awarded as
permitted by law;

All other relief to which Plaintiff is justly entitled.

Respectfully submitted,

/s/ Ahad Khan

Ahad Khan

Texas Bar No. 24092624

712 Main Street, Suite 900
Houston, TX 77002

(713) 401-3558 — Telephone
(844) 381-6369 — Facsimile
ak@ahadkhanlaw.com — Email

ATTORNEY FOR PLAINTIFF
Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 10 of 20

 

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office

this September 22, 2020

Certified Document Number: 91673632 Total Pages: 5

eae} Bure

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Certified Document Number: 92069139 - Page 1 of 3

Case 4:20-cv-03300 Document1 Filed on 09/23/20 in TXSD Page 11 of 20

9/8/2020 3:00 PM
Marilyn Burgess - District Clerk Harris County
Envelope No. 46045292

PONG) 2090; 4 By: Bonnie Lugo
CAUSE NO, 202047612 Filed: 9/8/2020 3:00 PM

COPY OF PLEADING PROVIDED BY PLT
RECEIPT No: 873858
TRACKING #: 73778803

 

Plainuff: TO, VU In The 28 1st

Judicial District Court of
VS. Harris County, Texas
Defendant: BLAZING HOG INC US A SOUTH DAKOTA
COMPANY)

Houston, Texas
CITATION —- NON RESIDENT
THE STATE OF TEXAS
County of Harris

To: BLAZING HOG INC.
25 ISTAVE SW SUITEA
WATERTOWN SD 57201

Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on 8/10/2020. in the above cited cause number and court. The instrument attached
describes the claim against you.

YOU HAVE BEEN SUED. You may employ an attorney. If vou or your attorney do not file a written
answer wilh the District Clerk who issued this citation by 10:00 a.m. on the Monday next folowing the expiration
date of 20 days after you were served this cilation and petition. a default judgment may be taken against you.

This citation was issued on August 20. 2020. under my hand and seal of said court.

Issued at the request of: Marilyn Burgess. District Clerk

Khan, Ahad § Harris County, Texas

712 MAIN STREET SUITE 900 I ce 201 Caroline. Houston Texas 77002
HOUSTON, TX 77002 Po See (PO Box 4651, Houston. Texas 77210)
713-401-3558

 

Bar Number: 24092624
Generated By: RHONDA MOMON

 
Certified Document Number: 92069139 - Page 2 of 3

Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 12 of 20

Tracking Number: 73778803

CAUSE NUMBER; 202047612

 

PLAINTIFF: TO, VU In the 281st
VS. Judicial District Court of

DEFENDANT: BLAZING HOG INC (IS A SOUTH DAKOTA COMPANY) Hurris County, ‘lenxas

OFFICER - AUTHORIZED PERSON RETURN

Came to hand at SP? SS o'clock P M. On the aor day of August .208Q.

Executed at

(Address) 29 sz Ave SW Suite ZA. Wecderfows, SO 5730!
in Loding fen County at o'clock AVY AM. On the _B@YY day of
Ching ca ST 20020 _ by

Delivering to Veal Schenecker, Bokieeger defendant, in person, * yy copy of this
Citation together with the accompanying {copy ties) of the Pataki tes Ovi9ina Mf Petition

attached thereto and | endorsed on said copy of the Citation the date of delivery.

 

, med
To certify which affix my hand officially this AY day of _ ¢ Leg tS F-
2020

Fees $
“ . —_
[OV0S$ a Ba¢ hy |

Alfiant

 

   

[eputy

——
On this day, LE“ CSc. Bali, » Kaown to me te be the person whase
signature appears on the foregoing retin, personally appeared. After being by me duly sworn, he/she stated that
tunis citation was executed by him/her in the exact manner recited on the return,

ao
SWORN TO AND SUBSCRIBED BEFORE ME, On this 2% day of MG US t-

2020)
hahyrdersd dy

Notary Public

("4 lymmissiah Gyan 10 /oafrw23

 

PAT BIEDERSTEDT

NOTARY PUBLIC
SEAL south pakota SEAL

 

 

 
on
al
o

on
o

a
Au
a

 

Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 13 of 20

AFFIDAVIT OF SERVICE

IN THE 281" JUDICIAL DISTRICT COURT OF
HARRIS COUNTY, TEXAS

CAUSE NO. 202047612

TO, VU,
Plaintiff,

Vs.
BLAZING HOG INC. (S A SOUTH DAKOTA

COMPANY),
Defendants.

I, Teresa Bailly, being duly sworn upon, depose and states the following: I served BLAZING HOG INC. c/o
REGISTERED AGENTS INC. personally by delivering a true copy of the CITATION, and PLAINTIFFS
ORIGINAL PETITION in reference to the above matter at 25 1 Ave. SW Suite A, Watertown, SD 57201 on
August 24, 2020 at 10:34 AM: in accordance with statutes in the manner marked below:

(X) CORPORATE SERVICE: Val Schenecker, Bookkeeper

Description: White female, Age 40’s, 5°2”-5°6", 170 Ibs. brown hair

I certify that I have no interest in the above action, am of legal age and have proper authority in the jurisdiction

in which this service was made. ——
LZ ceteal nth y

TERESA BAILLY. PROCESS SERVER

Subscribed and Sworn to before me on the 25th day of August, 2020 in Hamlin County, State of South Dakota

hitbcder edt

NOTARY PUBLIC

My Commission Expires /O/2?/2¢2.3

 

 
   

Certified Document Number;

PAT BIEDERSTEDT

NOTARY PUBLIC
SEAL soutn pakoTa SEAL

ers Pe,
Case 4:20-cv-03300 Document1 Filed on 09/23/20 in TXSD

oe OF MARR...
fae os
ia; ~O%
:O; * S :
: OO: : = 3
a a ime?
Le “ye
*, Seat et Ary gi
SY feauae® gh’
"e, Gg w S$ o

oe
*Caneeenet®

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office

this September 22, 2020

Certified Document Number: 92069139 Total Pages: 3

ear} ure

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

Page 14 of 20

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal

please e-mail support@hcdistrictclerk.com
Certified Document Number: 92158230 - Page 1 of 2

Case 4:20-cv-03300 Document1 Filed on 09/23/20 in TXSD Page 15 of 20

9/14/2020 10:47 PM

Marilyn Burgess - District Clerk Harris County
Envelope No. 46227133

By: Bonnie Lugo

Filed: 9/14/2020 10:47 PM

CAUSE NO. 202047612

VU TO, § IN THE DISTRICT COURT OF
Plaintiff, §
§
vs. § HARRIS COUNTY , TEXAS
§
BLAZING HOG, INC. §
Defendant § 28157 DISTRICT COURT

ORIGINAL ANSWER OF DEFENDANT BLAZNG HOG, INC.

COMES NOW Blazing Hog, Inc., Defendant herein, and files this its Original Answer, and

in support thereof would show the Court the following:
GENERAL DENIAL

Blazing Hog, Inc., generally denies each and every, all and singular, the allegations contained
in Plaintiff's Original Petition and demands strict proof thereof by a preponderance of the credible
evidence.

WHEREFORE, Defendant Blazing Hog, Inc. prays that Plaintiff take nothing by this action
and that Defendant have such other and further relief as it may show herself justly entitled to
receive.

Respectfully submitted,

BILLINGS, TUBB & WRIGHT, PLLC

s/ Charles R. Billings
Charles R. Billings

State Bar No. 20260400

14841 Dallas Parkway, Suite 760
Dallas, Texas 75254
972-364-1152: Telephone
972-387-1593: Facsimile

Email: rick@crbpclaw.com
ATTORNEYS FOR BLAZING HOG, INC.

 

ORIGINAL ANSWER OF BLAZING HOG, INC. - Page ! nog Hing ig Amon 4p
Certified Document Number: 92158230 - Page 2 of 2

Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 16 of 20

CERTIFICATE OF SERVICE

The undersigned counsel certifies that a true and correct copy of the foregoing answer was
served on all counsel of record on this 14" day of September, 2020 by 0 hand delivery, UO certified
mail, return receipt requested, 0 regular mail, X electronic means and/or O via fax as follows:

s/ J. Richard Tubb
J. Richard Tubb

 

ORIGINAL ANSWER OF BLAZING HOG, INC. - Page 2 ig Hag Cig Anew 1420 oped
Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 17 of 20

 

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this September 22, 2020

Certified Document Number: 92158230 Total Pages: 2

eae} Gore

Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
9/23/2020 Case 4:20-cv-03300 DOCU doriF ARR URI He Mates Page 18 of 20

HCDistrictclerk.com TO, VU vs. BLAZING HOG INC (IS A SOUTH DAKOTA 9/23/2020
COMPANY)
Cause: 202047612 CDI: 7 Court: 281

APPEALS

No Appeals found.

COST STATMENTS

No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS CURRENT PRESIDING JUDGE
File Date 8/10/2020 Court 2815
Case (Cause) Location Civil Intake 1st Floor Address 201 CAROLINE (Floor: 14)
Case (Cause) Status Active - Civil HOUSTON, TX 77002
Phone:7133686430

Case (Cause) Type BUSINESS DISSOLUTION

JudgeName CHRISTINE WEEMS
Next/Last Setting Date N/A .

Court Type Civil
Jury Fee Paid Date N/A
ACTIVE PARTIES
Name Type Post Attorney

Jdgm
TO, VU PLAINTIFF - CIVIL KHAN, AHAD
SAEED

BLAZING HOG INC (IS A SOUTH DAKOTA DEFENDANT - CIVIL TUBB, J.
COMPANY) RICHARD
INACTIVE PARTIES

No inactive parties found.

https:/Avww.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=vLKDDjJDCMxBTS5CxAVCoFw3h6tWeSlsA57U1cVd+JDsvPxs22jBvYuXZB... 1/2
9/23/2020 Case 4:20-Cv-03300 DOCURRY Harrif Uy Usha Gene Malin Birgegs Page 19 of 20
JUDGMENT/EVENTS

Date Description Order Post Pgs Volume Filing Person
Signed Jdgm /Page Attorney Filing
9/14/2020 ANSWER ORIGINAL PETITION 0 TUBB, J.RICHARD BLAZING HOG INC
(IS A SOUTH
DAKOTA COMPANY)
8/10/2020 ORIGINAL PETITION 0 KHAN, AHAD SAEED TO, VU
SERVICES
Type Status Instrument Person Requested Issued Served Returned Received Tracking Deliver
To
CITATION(NON- SERVICE ORIGINAL BLAZING 8/10/2020 —_—8/20/2020 8/24/2020 73778803 E-MAIL
RESIDENT) | RETURN/EXECUTED PETITION HOG INC
(IS A
SOUTH
DAKOTA
COMPANY)

25 1ST AVE SW SUITE A WATERTOWN SD 57201

DOCUMENTS
Number Document Post Date Pgs
Jdgm

92158230 Original Answer of Defendant Blazing Hog Inc 09/14/2020 2
92069139 Citation - Non Resident - Service Return 09/08/2020 3
91824761 elssue: CITATION NON-RESIDENT 08/20/2020 2
91814085 Civil Process Request 08/19/2020 1
91673632 Plaintiffs Original Petition 08/10/2020 5

https:/Avww.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx? Get=vLKDDjJDCMxBT5CxAVCoFw3h6tWe9lsA57U 1cVd+JDsvPxs22jBvYuXZB...

2/2
Case 4:20-cv-03300 Document 1 Filed on 09/23/20 in TXSD Page 20 of 20

List of Counsel and Parties Represented

Plaintiff Vu To

Ahad Kahn

712 Main Street, Suite 900
Houston, Texas 77002
713-401-3558 — Telephone
844-381-6369 — Facsimile

ak(@ahadkahnlaw.com

Defendant Blazing Hog, Inc.

J. Richard Tubb

Billings, Tubb & Wright, PLLC
14181 Dallas Parkway, Suite 760
Dallas, Texas 75254
972-363-1162 — Telephone
972-387-1593 — Facsimile

rick@crbpclaw.com
